Case 21-11001-JTD   Doc 93-5   Filed 07/30/21   Page 1 of 5




       EXHIBIT E
10/7/2019                      Case 21-11001-JTD
                                              What Is Doc   93-5
                                                      A Health        FiledMinistry
                                                               Care Sharing  07/30/21           Page 2 of 5
                                                                                    | Trinity HealthShare

                                                                                                   Get a Quote          Members           Sharebox



                                                                        About      Individual & Family        Resources             Contact Us




             Healthcare Cost
                Sharing                                                                         Enroll Now
                                                                                                Enroll N      Save
                                                                                                         ow & Save
      Learn
      Learn about
            about how
                  how Healthcare
                      Healthcare Cost
                                 Cost Sharing
                                      Sharing                                                   Up
                                                                                                Up tto
                                                                                                     o335%!
                                                                                                        5%!
                      works
                      works                                                                     Fill
                                                                                                F ll o
                                                                                                Fi   out
                                                                                                       ut tthe
                                                                                                       u    h
                                                                                                            hee ffor
                                                                                                                 form
                                                                                                                   r m orr ccall
                                                                                                                  orm
                                                                                                                  or             us a
                                                                                                                             all u
                                                                                                                             al     att 855-208-
                                                                                                                                        855
                                                                                                                                        8
                                                                                                                                        855 5-
                                                                                                                                            5 -2
                                                                                                                                               2 0 8-
                                                                                                                                               20  8
                                                                                                6 5 72
                                                                                                65
                                                                                                6572 2

                                                                                                First Name                     Last Name

       Everyday ComprehensiveCatastrophic Interim
       Programs Programs     Programs            ms
                                                 ms
                                          Programs                                              Email Address

     as low as              as low as              as low as              as low as

      $173                  $261                   $105                       $91               Phone Number


       VIEW                   VIEW                   VIEW                   VIEW
     PROGRAM                PROGRAM                PROGRAM                PROGRAM               Age                            ZIP Code
     OPTIONS                OPTIONS                OPTIONS                OPTIONS

   THIS IS NOT AN         THIS IS NOT AN         THIS IS NOT AN         THIS IS NOT AN          By clicking on the button below, you are requesting more
    INSURANCE              INSURANCE              INSURANCE              INSURANCE
                                                                                                         information from Trinity HealthShare.
     PRODUCT.               PRODUCT.               PRODUCT.               PRODUCT.


                                                                                                           TALK TO AN AGENT
   Trinity HealthShare Programs are exclusively oàered through



                     Healthcare sharing is not insurance.




Medical Cost Sharing: A Viable Alternative to
Traditional Healthcare
With the rising costs of health insurance, people are looking for alternatives. Nobody wants to pay
more for less, yet that is what is happening in the insurance market today: Coverage is going down as
cost is going up. Trinity HealthShare’s medical cost sharing programs provide affordable and effective
alternatives for those who believe in individual responsibility, healthy living, and caring for one
another.

                                                      BECOME A MEMBER (855) 208-6572
Trinity HealthShare and traditional insurance are not the same
https://www.trinityhealthshare.org/about/healthcare-cost-sharing-explained/                                                                           1/4
10/7/2019                      Case 21-11001-JTD
                                              What Is Doc   93-5
                                                      A Health        FiledMinistry
                                                               Care Sharing  07/30/21           Page 3 of 5
                                                                                    | Trinity HealthShare


Trinity HealthShare is a Health Care Sharing Ministry (HCSM) and not traditional health insurance.
With traditional health insurance, the insured are charged for copays and deductibles and patient
                                            About
responsibility amounts besides the premiums that      Individual
                                                    sent
                                                 are             & Family
                                                          into the         Resources
                                                                   insurance           Contact
                                                                             agency. Those who Us
strive to take care of their bodies end up paying to cover those who don’t.


   Traditional Health Insurance                                               Trinity HealthShare – HCSM
        Premiums                                                                Contributions
         Every month, members pay a fee to                                        Every month, members send their
         insurance companies for coverage.                                        contributions (premiums) to Trinity
                                                                                  HealthShare where they’re deposited into
        Deductibles
                                                                                  the members’ “shareboxes,” awaiting
         Before the insurance pays any bills, the
                                                                                  dispersal to a member’s medical bills.
         deductible must be met. Once it’s met, only
         a percentage of each bill is covered until                              Member Shared Responsibility Amount
         the member reaches the maximum out-of-                                   (MSRA)
         pocket. Some insurances have a separate                                  Similar to a deductible in that it is a set
         prescription deductible.                                                 amount that must be met before medical
                                                                                  bills are paid, once the MSRA is met, the
        Copays
                                                                                  money from members’ shareboxes are
         Every time a member goes to the doctor,
                                                                                  used to cover eligible medical expenses.
         lab, specialist, hospital or picks up a
         prescription, he or she must pay a copay                                Co-expenses
         that does not go towards the deductible.                                 Every time a member goes to the doctor,
                                                                                  specialist or hospital, a co-expense is paid.
        Maximum out-of-pocket
         All expenses except for co-expenses add                                 Maximum out-of-pocket
         together to reach the member’s maximum                                   All expenses except for co-expenses add
         out-of-pocket. Once it is reached, the                                   together to reach the member’s maximum
         insurance cost-shares 100%.                                              out-of-pocket amount. Once the maximum
                                                                                  out-of-pocket amount is reached, Trinity
                                                                                  HealthShare cost-shares 100%.

                                                                                 Telemedicine
                                                                                  Helping members eliminate expenses,
                                                                                  individuals can “see” a U.S. board-certified
                                                                                  doctor over the phone or via video chat at
                                                                                  no expense. These doctors can make
                                                                                  diagnoses, write prescriptions, and make
                                                                                  referrals.

In addition to eliminating hidden costs, health care sharing ministries encourage wholesome living by
requiring members to sign agreements stating they will maintain a healthy lifestyle and avoid foods,
behaviors or habits that produce sickness or disease in themselves or others. A healthy way of life
translates into lower monthly contributions and lower medical costs for the membership as a whole.
Higher MSRAs also help reduce monthly contributions, allowing members to set aside the savings to
help pay the higher MSRA if they need  to. A MEMBER (855) 208-6572
                                   BECOME

https://www.trinityhealthshare.org/about/healthcare-cost-sharing-explained/                                                       2/4
10/7/2019                      Case 21-11001-JTD
                                              What Is Doc   93-5
                                                      A Health        FiledMinistry
                                                               Care Sharing  07/30/21           Page 4 of 5
                                                                                    | Trinity HealthShare


Trinity HealthShare is a HCSM and bases its principles of healthcare upon
sharing one another’s burdens. With most medical cost sharing programs,
individuals come together around aAbout  Individual & Family  Resources  Contact Us
                                   common      religious or ethical belief, or
both. Members must sign a statement of beliefs in order to join a HCSM.



Learn about how healthcare sharing
programs work.
Trinity HealthShare’s healthcare sharing programs are quite simple, with only six steps involved.




         1                                                   2                                  3
      Member                                               Activate                            Visit Network
      Contribution                                         Activate Your                       Doctor
      You send your                                        Membership                          Call the concierge line for
      contribution to Trinity                              Activate your                       appointments
      Everyone’s monthly                                   membership through our              Show your member ID
      “share” is placed in their                           partners website here.              when you experience
      “Sharefile“ until it is                                                                  medical costs. Your
      matched to another                                                                       doctor should recognize
      member’s eligible bills.                                                                 the network.




         4                                                   5                                  6
      Doctor Submits Bill                                  We Share Bill                       Payments To
      Your doctor sends the                                Everyone shares in the              Doctors
      bill to Trinity                                      cost                                Doctors and Hospitals
      Your doctor sends bills                              Members contribute from             are Paid
      electronically to Trinity                            their “Sharefile“ to your           Trinity HealthShare pays
      HealthShare or the TPA                               secure online Sharefile             the shareable amount of
      for Trinity. Trinity                                 account.                            medical bills to your
      performs an analysis and                                                                 healthcare providers, but
      pays a reasonable                                                                        it will not pay inflated
      amount.                                                                                  rates.
                                                      BECOME A MEMBER (855) 208-6572

https://www.trinityhealthshare.org/about/healthcare-cost-sharing-explained/                                                  3/4
10/7/2019                      Case 21-11001-JTD
                                              What Is Doc   93-5
                                                      A Health        FiledMinistry
                                                               Care Sharing  07/30/21           Page 5 of 5
                                                                                    | Trinity HealthShare




Affordable quality healthcare sharing programsAbout
                                               can be
                                                     found  for those
                                                       Individual      who embrace
                                                                  & Family          a healthy
                                                                             Resources  Contact Us
lifestyle. No longer does quality have to be sacrificed because of cost. With Trinity HealthShare, there
is a viable alternative to traditional healthcare.




                                        Information                           Medical Programs      Supplemental
                                                                                                    Programs
                                        Individuals & Families                Catastrophic
Non-profit healthcare                                                                               Dental
sharing ministry.                       About                                Basic Care
                                                                                                    Vision
                                        Membership                            Standard (Everyday)

                                        Contact Us                            Comprehensive

                                                                              Interim Medical




PRIVACY POLICY • TERMS OF USE
                                                                                                               SHAREBOX
© 2019 TRINITY HEALTHSHARE ALL RIGHTS RESERVED.




                                                      BECOME A MEMBER (855) 208-6572

https://www.trinityhealthshare.org/about/healthcare-cost-sharing-explained/                                          4/4
